        Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                        Plaintiffs,

                 v.                               Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                        Defendant.


            ANSWER TO COMPLAINT BY DEFENDANT ALEX M. AZAR II


       Pursuant to Federal Rule of Civil Procedure 12, Defendant Alex M. Azar II, in his official

capacity as Secretary of the United States Department of Health and Human Services (“HHS”),

answers Plaintiffs’ Complaint as follows:

                                PRELIMINARY STATEMENT

       1.     Denied as a conclusion of law to which no response is required.

       2.     Denied as a conclusion of law to which no response is required.

       3.     Denied as a conclusion of law to which no response is required.

       4.     To the extent this introductory paragraph makes factual averments regarding

Plaintiffs’ medical condition or treatment and the underlying administrative claims, Defendant

refers to his more specific responses below. To the extent that a response is deemed required,

denied as a conclusion of law to which no response is required.
         Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 2 of 10




                                         JURISDICTION

       5.      Denied as a conclusion of law to which no response is required. Defendant does

not intend to contest jurisdiction.

       6.      Denied as a conclusion of law to which no response is required. Defendant does

not intend to contest venue.

                                            PARTIES

       7.      Admitted to the extent that Plaintiff Ronald Lewis is an individual and is eligible

for Medicare. Defendant lacks knowledge or information sufficient to form a belief about Plaintiff

Lewis’ state of residency or principal address at the time of Complaint filing; however, Defendant

admits that the address identified in the Complaint matches the address at which Plaintiff Lewis

received correspondence regarding the administrative decision on appeal. Defendant reserves his

right to argue that Plaintiffs’ appeals have been improperly joined.

       8.      Admitted to the extent that Plaintiff Lynn Oxenberg is an individual and is eligible

for Medicare. Defendant lacks knowledge or information sufficient to form a belief about Plaintiff

Oxenberg’s state of residency or principal address at the time of Complaint filing; however,

Defendant admits that the address identified in the Complaint matches the address at which

Plaintiff Oxenberg received correspondence regarding the administrative decision on appeal.

Defendant reserves his right to argue that Plaintiffs’ appeals have been improperly joined.

       9.      Admitted.

                                      LEGAL BACKGROUND

       10.     Denied as a conclusion of law to which no response is required.

       11.     Denied as a conclusion of law to which no response is required.

       12.     Denied as a conclusion of law to which no response is required.



                                                 2
         Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 3 of 10




       13.     Denied as a conclusion of law to which no response is required.

                                   FACTUAL BACKGROUND

       A. Tumor Treatment Field Therapy (TTFT)

       14.     Admitted to the extent that glioblastoma multiforme (“GBM”) is a type of brain

cancer. Defendant lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations in this paragraph. To the extent that a response is deemed required, these

allegations are denied.

       15.     Admitted to the extent that tumor treatment field therapy (“TTFT”) uses alternating

electrical fields and has been developed as a treatment for GBM. Defendant lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in this paragraph.

To the extent that a response is deemed required, these allegations are denied.

       16.     Admitted to the extent that papers concerning TTFT were published in the Journal

of the American Medical Association in 2015 and 2017 and the contents of those papers speak for

themselves. Defendant lacks knowledge or information sufficient to form a belief about the truth

of the remaining allegations in this paragraph. To the extent that a response is deemed required,

these allegations are denied.

       17.     Admitted to the extent that the National Comprehensive Cancer Network assigns

TTFT a Category 1 recommendation as a treatment option for newly diagnosed GBM, following

initial maximal debulking surgery (when feasible), chemotherapy, and radiation therapy.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph. To the extent that a response is deemed required, these

allegations are denied.




                                                  3
        Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 4 of 10




       18.     Admitted to the extent that Novocure, Inc. is a supplier of the equipment that

delivers TTFT and that their product is called the Optune system. Also admitted to the extent that

the Optune system is rented on a monthly basis and that Medicare beneficiaries may submit

monthly claims for Medicare payment. Defendant lacks knowledge or information sufficient to

form a belief about the truth of the remaining allegations in this paragraph. To the extent that a

response is deemed required, these allegations are denied.

       B. The Medicare Appeals Process

       19.     Admitted to the extent that this paragraph generally describes the Medicare claim

appeal process, which is governed by the applicable Medicare laws and regulations, as described

in Defendant’s Memorandum of Points and Authorities in Support of his Cross-Motion for

Summary Judgment and in Opposition to Plaintiffs’ Motion for Summary Judgment.

       20.     Admitted to the extent that Administrative Law Judges and the Medicare Appeals

Council are generally required to issue decisions within 90 days, although these deadlines may be

waived or extended as provided by the Medicare statute and regulations. See 42 U.S.C. §

1395ff(d); 42 C.F.R. §§ 405.1016, 405.1100. Defendant lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations in this paragraph. To the extent that a

response is deemed required, these allegations are denied.

       C. Facts Specific to Mr. Lewis

       21.     Admitted.

       22.     Admitted that, on October 24, 2019, ALJ Hynum issued a decision in ALJ Appeal

No. 3-8693279102 authorizing coverage of Plaintiff Lewis’ TTFT claims from November 2018 –

May 2019. Also admitted that the Secretary did not appeal that decision, which has become final.




                                                 4
         Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 5 of 10




Defendant reserves the right to argue that this decision is irrelevant because it is not before the

court on judicial review.

       23.     Admitted that, on May 30, 2019, ALJ Levine issued a decision in ALJ Appeal No.

1-8411344383 affirming denial of coverage of Plaintiff Lewis’ TTFT claims from July – October

2018. ALJ Levine’s decision speaks for itself and Plaintiff’s characterization of it is denied as a

conclusion of law to which no response is required.

       24.     Admitted.

       25.     Admitted.

       26.     Denied as a conclusion of law to which no response is required. Defendant does

not intend to contest jurisdiction.

       D. Facts Specific to Ms. Oxenberg

       27.     Admitted.

       28.     Admitted that, on June 3, 2019, ALJ Strafuss issued a decision in ALJ Appeal No.

1-8452468241 authorizing coverage of Plaintiff Oxenberg’s TTFT claims from July – October

2018. ALJ Strafuss’ decision speaks for itself and Plaintiff’s characterization of it is denied as a

conclusion of law to which no response is required. Admitted that the Secretary did not appeal

that decision, which was become final. Defendant lacks knowledge or information sufficient to

form a belief about ALJ Appeal No. 1-8380637906, which is not attached to or described further

in Plaintiffs’ Memorandum of Law in Support of their Motion for Summary Judgment [Dkt. No.

12]. To the extent that a response is deemed required as to ALJ Appeal No. 1-8380637906, these

allegations are denied. Defendant reserves the right to argue that these decisions are irrelevant

because they are not before the Court on judicial review.




                                                 5
         Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 6 of 10




       29.     Admitted that, on September 5, 2019, ALJ MacDougall issued a decision in ALJ

Appeal No. 1-8393258352 affirming denial of coverage of Plaintiff Oxenberg’s TTFT claims from

April – June 2018. ALJ MacDougall’s decision speaks for itself and Plaintiff’s characterization

of it is denied as a conclusion of law to which no response is required.

       30.     Admitted.

       31.     Denied as a conclusion of law to which no response is required. Defendant does

not intend to contest jurisdiction.

                                            COUNT I

       32.     Paragraph 32 only incorporates the prior allegations of the Complaint. Defendant

therefore incorporates and repeats its answers to each of the preceding paragraphs of the

Complaint.

       33.     Denied as a conclusion of law to which no response is required.

                                            COUNT II

       34.     Paragraph 34 only incorporates the prior allegations of the Complaint. Defendant

therefore incorporates and repeats its answers to each of the preceding paragraphs of the

Complaint.

       35.     Denied as a conclusion of law to which no response is required.

                                           COUNT III

       36.     Paragraph 36 only incorporates the prior allegations of the Complaint. Defendant

therefore incorporates and repeats its answers to each of the preceding paragraphs of the

Complaint.

       37.     Denied as a conclusion of law to which no response is required.




                                                 6
         Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 7 of 10




                                            COUNT IV

        38.      Paragraph 38 only incorporates the prior allegations of the Complaint. Defendant

therefore incorporates and repeats its answers to each of the preceding paragraphs of the

Complaint.

        39.      Denied as a conclusion of law to which no response is required.

                                             COUNT V

        40.      Paragraph 40 only incorporates the prior allegations of the Complaint. Defendant

therefore incorporates and repeats its answers to each of the preceding paragraphs of the

Complaint.

        41.      Denied as a conclusion of law to which no response is required.

                                            COUNT VI

        42.      Paragraph 42 only incorporates the prior allegations of the Complaint. Defendant

therefore incorporates and repeats its answers to each of the preceding paragraphs of the

Complaint.

        43.      Denied as a conclusion of law to which no response is required.

                                      PRAYER FOR RELIEF

        The “WHEREFORE” paragraph merely states the relief plaintiff seeks. It is not a factual

allegation, and therefore no response is required to it. Defendant further denies that Plaintiffs are

entitled to judgment or any of their requested relief.

                                         JURY DEMAND

        Pursuant to 42 U.S.C. § 405(g) (made applicable to Medicare by 42 U.S.C. § 1395ii),

review of the administrative decisions at issue is by judge only and Plaintiffs are not entitled to a

trial by jury.



                                                  7
        Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 8 of 10




                                  AFFIRMATIVE DEFENSES

       Without assuming the burden of proof on any matters where that burden rests on

Plaintiffs, Defendant asserts the following affirmative and other defenses with respect to the

claims that:

       1.      Plaintiffs fail to state a claim upon which relief can be granted.

       Defendant has, or may have, additional affirmative defenses that are not known to it at

this time. Defendant specifically preserves those and other affirmative defenses.

       For the reasons set forth above, the Court should affirm the final agency decisions,

Plaintiffs’ claims against Defendant should be dismissed and all claims for relief asserted by

Plaintiffs should be denied.




                                                 8
       Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 9 of 10




                                   Respectfully submitted,

                                   WILLIAM M. McSWAIN
                                   United States Attorney

                                   /s/ Susan R. Becker
                                       for Gregory B. David
                                   GREGORY B. DAVID
                                   Assistant United States Attorney
                                   Chief, Civil Division

                                   /s/ Eric S. Wolfish
                                   ERIC S. WOLFISH
                                   Special Assistant United States Attorney/
                                   Assistant Regional Counsel, HHS
                                   Eric.Wolfish@hhs.gov

                                   /s/ Matthew E. K. Howatt
                                   MATTHEW E. K. HOWATT
                                   Assistant United States Attorney
                                   United States Attorney’s Office
                                   615 Chestnut Street, Suite 1250
                                   Philadelphia, PA 19106
                                   Tel: 215-861-8335
                                   Fax: 215-861-8618
                                   Matthew.Howatt@usdoj.gov



Dated: April 20, 2020




                                      9
       Case 2:20-cv-00738-CMR Document 16 Filed 04/20/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused a true and correct copy of the foregoing answer

to be served on all counsel of record via the Court’s CM/ECF system.


                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney



Dated: April 20, 2020




                                               10
